DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1, use(s) the word “means” or a generic placeholder as a substitute for “means” and is preceded by the word(s) “semiautonomous or autonomous control of the vehicle”. It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schack et al. (2019/0266419).
	Regarding applicant claim 11, Schack discloses a method for detecting a lane for transverse guidance of a vehicle, wherein the transverse guidance of the vehicle is based on a road model, the method comprising ([0014] “method for determining a lateral position of a vehicle relative to the lanes of a road”): 
determining one or more features, wherein the one or more features are suitable for influencing a detection of the lane ([0015] “detecting road markings”); 
detecting a lane on the basis of a sensor system of the vehicle ([0018] “ascertaining points of intersection of the orthogonal line with road markings from a lane geometry map”); 
determining the road model on the basis of the detected lane and the determined one or more features ([0019] “determining the lateral position of the vehicle”; [0061] “map information will be described as DLM lanes DLM—detailed lane model and DLM lane markings”).
Regarding applicant claim 12, Schack discloses further comprising: receiving navigation data, wherein the one or more features are determined based on the navigation data ([0009] “GPS sensor”; [0037] “GPS system”).
Regarding applicant claim 13, Schack discloses wherein the navigation data comprise one or more of: map data ([0048] “map data”); data based on collective driving behavior of a multiplicity of vehicles ([0049] “vehicles”); and data based on a detection of road signs ([0070]-[0072]).
Regarding applicant claim 14, Schack discloses wherein the map data is Advanced Driver Assistance Systems data, and Page 3 of 8Application No. To be determinedthe data based on a detection of road signs is based on an optical detection of road signs ([0061] “imaging sensor system”; [0070]-[0072]).  
Regarding applicant claim 15, Schack discloses further comprising: determining a weighting of one or more elements of the lane that are detected by the sensor system of the vehicle, wherein the road model is also determined based on the determined weighting ([0061]).  
Regarding applicant claim 16, Schack discloses wherein if the one or more features indicate presence of an entry or exit on a road section being used by the vehicle, determining the road model comprises: weighting elements present on a side of the lane that is remote from the entry or exit using a first factor ([0071] “associated accesses and exits are ascertained.  The map points of intersection with the overlapping traffic lanes”); and 
weighting elements present on a side of the lane that faces the entry or exit using a second factor; wherein the first factor indicates a higher weighting than the second factor ([0072]).  
Regarding applicant claim 17, Schack discloses wherein if the one or more features indicate presence of a widening or narrowing on a road section being used by the vehicle, and the widening or narrowing relates to a lane that is beginning or ending, determining the road model comprises: 
weighting elements present on a side of the lane that is remote from the beginning or ending lane using a first factor ([0061]; [0081]); and 
weighting elements present on a side of the lane that faces the beginning or ending lane using a second factor; wherein the first factor indicates a higher weighting than the second factor ([0061]; [0081]).  
Regarding applicant claim 18, Schack discloses wherein if the one or more features indicate presence of a widening or narrowing on a road section being used by the vehicle, and the widening or narrowing relates to a lane that is beginning or ending, determining the road model comprises: weighting elements present on a side of the lane that is remote from the beginning or ending lane using a first factor ([0081]); and weighting elements present on a side of the lane that faces the beginning or ending lane using a second factor; wherein the first factor indicates a higher weighting than the second factor ([0081] “unique traffic lane index within the traffic lane group in which it is contained is assigned to each traffic lane segment. The traffic lane index starts with the lane segment at the far right with 0 and is incremented by 1 with each traffic lane segment to the left”).  
Regarding applicant claim 19, Schack discloses wherein the first and second factors are configured to optionally indicate a weighting in the range from 0% to 100% ([0081] “unique traffic lane index within the traffic lane group in which it is contained is assigned to each traffic lane segment. The traffic lane index starts with the lane segment at the far right with 0 and is incremented by 1 with each traffic lane segment to the left”).  
Regarding applicant claim 20, Schack discloses wherein the first and second factors are configured to optionally indicate a weighting in the range from 0% to 100% ([0081]).  
Regarding applicant claim 21, Schack discloses wherein the first factor indicates a weighting of 100% and wherein the second factor indicates a weighting of 0% ([0081]).    
Regarding applicant claim 22, Schack discloses wherein the first factor indicates a weighting of 100% and wherein the second factor indicates a weighting of 0% ([0081]).   
Regarding applicant claim 23, Schack discloses further comprising: transversely guiding the vehicle based on the determined road model ([0050] “used in an autonomous or manually controlled vehicle”).  
Regarding applicant claim 24, Schack discloses a system for detecting a lane for transverse guidance of a vehicle ([0014] “method for determining a lateral position of a vehicle relative to the lanes of a road”) comprising: 
a control unit, wherein the control unit is configured to carry out the acts of: determining one or more features, wherein the one or more features are suitable for influencing a detection of the lane ([0015] “detecting road markings”; [0055] “processing unit”); 
detecting a lane based on a sensor system of the vehicle ([0018] “ascertaining points of intersection of the orthogonal line with road markings from a lane geometry map”); 
determining the road model based on the detected lane and the determined one or more features ([0019] “determining the lateral position of the vehicle”; [0061] “map information will be described as DLM lanes DLM—detailed lane model and DLM lane markings”).  
Regarding applicant claim 25, Schack discloses a vehicle comprising: the system according to claim 24, wherein the vehicle optionally comprises means for semiautonomous or autonomous control of the vehicle, wherein the means for semiautonomous or autonomous control of the vehicle are optionally configured to carry out the transverse guidance of the vehicle ([0050] “used in an autonomous vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661